DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/469,048 filed on June 12, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ a position-determining device configured to determine position of an object which is located outside the vehicle” (in claim 1); “a control device configured to actuate the one or more 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


As stated above claims 1-4, 6-8 and 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claims 1-4, 6-8 and 12 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 5, 9, 10 and 11 are rejected based on their dependency from the rejected claim 1 and 8.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “wherein the control device is configured to start the actuation of the one or more windows below a first predetermined distance of the object from the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (Pub. No. US 2018/0079284 A1).

Regarding claim 1, Choi discloses an arrangement for operating one or more windows, which are installed in a vehicle and delimit a passenger compartment (Fig. 12A, element 810, 810a, 810b) and whose optical properties can be changed by electrical actuation (¶0311-transparency of windshield 810 may change), wherein the arrangement comprises: a position-determining device (Fig. 8, element 800) configured to determine position of an object (i.e., a user’s mobile terminal 1200) which is located outside the vehicle (¶0315-when the sensed approaches the vehicle, the processor 870 may determine a direction in which the sensed user approaches the vehicle); and a control device configured to actuate the one or more windows as a function of distance between the vehicle and the object (¶0336-the processor 870 may control the transparency of at least one of a plurality of windshields 810 based on whether or not a preset object exists within a predetermined distance from the vehicle 100. ¶0368-the processor 870 may adjust the transparency of the windshield 810 to be more transparent as a distance between a user (authenticated user (P1)) and the vehicle 100 decreases. See FIG. 18).

Regarding claim 2, Choi discloses the arrangement as claimed in claim 1, wherein the control device is configured to actuate the one or more windows in such way that their translucency is increased with decreasing distance (¶0368-the processor 870 may adjust the transparency of the windshield 810 to be more transparent as a distance between a user (authenticated user (P1)) and the vehicle 100 decreases).

Regarding claim 3, Choi discloses the arrangement as claimed in claim 1, wherein the control device is configured to start the actuation of the one or more windows below a first predetermined distance of the object from the vehicle (Fig. 12A, ¶0312-changing the windshield when a user enters a reference region (A). Note that the reference (A) is a predetermined distance from the vehicle).

Regarding claim 4, Choi discloses the arrangement as claimed in claim 1, wherein the control device is configured to actuate of the one or more windows at a specific distance of the object from the vehicle which is less than a first predetermined distance and greater than a second predetermined distance (¶0369-0372-changing the transparency of the windshield based on a user distance d1, d2, d3 from the vehicle as illustrated in Fig. 18. Note that d2 is less than d1 and is greater than d3).

Regarding claim 5, Choi discloses the arrangement as claimed in claim 1, wherein the position-determining device comprises an optical sensor configured to capture the object located outside the vehicle (¶¶0131, 0308-The camera 310 may be located on an appropriate portion outside the vehicle to acquire an external image of the vehicle).
Regarding claim 6, Choi discloses the  arrangement as claimed in claim 5, further comprising: an image-processing device configured to identify at least one of the object and a specific property of the object (¶0135-The camera 310 may provide an acquired image to the processor 370. ¶0150-The processor 370 may detect an object based on an acquired image).
Regarding claim 7, Choi discloses the arrangement as claimed in claim 6, wherein the control device is configured to actuate the one or more windows (¶0336-control the transparency of at least one of a plurality of windshields 810 based on whether or not a preset object exists within a predetermined distance from the vehicle 100. ¶0368-the processor 870 may adjust the transparency of the windshield 810 to be more transparent as a distance between a user (authenticated user (P1)) and the vehicle 100 decreases. See FIG. 18) when the image-processing device has detected at least one of a specific object and a specific property of the object (¶0150- The processor 370 may detect an object based on an acquired image, and track the object. The processor 370 may execute operations, such as a calculation of a distance from the object…through an image processing algorithm).
(¶0137-The radar 320 may detect an object in a time of flight (TOF) manner or a phase-shift manner through the medium of the electric wave, and detect a position of the detected object.¶0136-The radar 320 may be implemented in a frequency modulated continuous wave (FMCW) manner or a frequency shift Keyong (FSK) manner according to a signal waveform).
Regarding claim 9, Choi discloses the arrangement as claimed in claim 8, wherein the radio signals contain position data of the object  (¶0137-The radar 320 may detect an object in a time of flight (TOF) manner or a phase-shift manner through the medium of the electric wave, and detect a position of the detected object).
Regarding claim 13, Choi discloses a vehicle comprising: a passenger compartment delimited by one or more windows (Fig. 12A, element 810, 810a, 810b), an arrangement as claimed in claim 1 configured to operate the one or more windows (¶0336-control the transparency of at least one of a plurality of windshields 810 based on whether or not a preset object exists within a predetermined distance from the vehicle 100. ¶0368-the processor 870 may adjust the transparency of the windshield 810 to be more transparent as a distance between a user (authenticated user (P1)) and the vehicle 100 decreases. See FIG. 18).
Regarding claim 14, claim 14 is drawn to a method claim and includes limitations similar to claim 1. Thus, claim 14 is rejected due to similar reasons set forth above with respect to claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Pub. No. US 2018/0079284 A1) in view of Heide et al. (Pub. No. US 2002/0008615 A1).

Regarding claim 10, Choi does not explicitly disclose wherein the radio module also emits interrogation signals for triggering the object-side radio signals.
However, Heide discloses wherein the radio module also emits interrogation signals for triggering the object-side radio signals (¶0022-One or more of the transmitting and receiving units 20 transmit an interrogation signal. A code transmitter 30, which receives the interrogation signal, responds with its code signal).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Choi to include wherein the radio module 
Regarding claim 11, Choi does not explicitly disclose wherein the object-side radio signals comprise an identification code.
However, Heide discloses  wherein the object-side radio signals comprise an identification code (¶0022-One or more of the transmitting and receiving units 20 transmit an interrogation signal. A code transmitter 30, which receives the interrogation signal, responds with its code signal). The motivation statement set forth above with respect to claim 11 applies here.  

Regarding claim 12, Choi does not explicitly disclose  wherein the control device is configured to actuate the one or more windows when the identification code received through the object-side radio signals corresponds to a predetermined code.
However, Heide discloses wherein the control device is configured to actuate the one or more windows when the identification code received through the object-side radio signals corresponds to a predetermined code (¶0044-the echo profile is initially evaluated to determine the authorization of the code transmitter 30 (that is to say does the code signal match the expected code signal). If the code transmitter 30 is authorized appropriate actions are controlled such as closing windows). The motivation statement set forth above with respect to claim 11 applies here.  

The following are the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 

Keeling (US 20070200669 A1) describes an apparatus for automatically initiating a plurality of vehicle functions.
Cho (US 20140077931 A1) describes a vehicle remote control key, and a system and a method of remotely controlling a vehicle.
Myers (US 20180114079 A1) describes systems for adjusting the transmittance of one or more windows of the vehicle. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488